DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 07/01/2019 has been entered.  Claims 1-8 were amended.  Claims 1-8 are pending.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
Claims 5 and 7 contain the pronoun “it”, which should be replaced with “the compound” for the purpose of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2009/0131673 A1).
Tanabe et al. teaches compounds for an organic light emitting device according to formula I:

    PNG
    media_image1.png
    149
    359
    media_image1.png
    Greyscale
(see paragraph [0008]).
In the formula I, any one of R83 to R86 may be selected as unsubstituted or substituted heteroaryl including unsubstituted or substituted phenanthroline per instant Ar2 as instant Formula 2 and any one of R83 to R86 may be selected as unsubstituted or substituted aryl or heteroaryl per instant Ar1 (see par. 8, par. 67 heteroaryl definition, par. 54 aryl definition, and par. 70 substituent definitions including at least cyano and a R83 to R86 may be a heteroaryl substituted by aryl – see full description including G and E in par. 8).
	Regarding claims 2 and 3, any of a R83 to R86 may be aryl substituted by cyano (see par. 8, par. 64, par. 70) per at least the first group shown in claims 2 and 3.
	Regarding claim 4, any bonding position to a heteroaryl phenanthroline group is within the teaching of a R83 to R86 group (see par. 8, 67).
	Regarding claims 5 and 6, the Tanabe Formula I corresponds to instant Formula 1a where instant X is oxygen.  As discussed above, a Tanabe Formula I R83 or R86 may be selected as phenanthroline (see par. 8, 67).  A group corresponding to instant Ar1 may include at least a phenyl substituted by cyano (see par. 8, 64, 70).   At least a compound with a R83 or R86 including phenanthroline and a R84 or 84 as phenyl substituted with cyano encompasses at least the following instant compound of instant claim 7:

    PNG
    media_image2.png
    96
    115
    media_image2.png
    Greyscale
.

	While Tanabe does not set forth an exemplified compound of the Formula I including both a phenanthroline heteroaryl group and a group per instant Ar1 on the dibenzofuran core, Formula I is defined to include the instant required groups on a dibenzofuran as claimed.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a Formula I material of the reference wherein resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve function Formula I compounds within the disclosure of Tanabe for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Regarding the comparative examples provided in the instant specification, the examples are directly to a very specific device structure and function of the material within a layer whereas none of the claims are as limited to a specific device structure.   The examples are not considered commensurate in scope with the breadth of claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference J. Materials Chemistry C, (2017), Vol. 5, pages 2329-2336 discusses small-molecule phenanthroline derivatives for organic light emitting diodes.  The reference is considered relevant to the art of the endeavor.
Shin et al., U.S. patent no. 10,937,984 sets forth phenanthroline derivatives for organic light emitting diodes (see abstract).  The reference is considered relevant to the art of the endeavor.
Jarikov, US 2004/0076853 A1, teaches host material for an organic light emitting diode that may be comprised of polyaromatic hydrocarbon and heteroaryl units (see par. 63) including phenanthroline, dibenzothiophene and dibenzofuran (see par. 136, 140, 164-166).  The reference is considered relevant to the art of the endeavor.
A machine translation of CN 106565705 A is cited with this office communication.  The foreign patent document was cited on an I.D.S. by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786